Exhibit 10.2

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

among

POST HOLDINGS, INC.,

certain of its Subsidiaries,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

Dated as of October 11, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINED TERMS

     2  

Section 1.01.

  Definitions      2  

Section 1.02.

  Other Definitional Provisions      9  

Section 1.03.

  Schedules      9  

ARTICLE 2. GUARANTEE

     9  

Section 2.01.

  Guarantee      9  

Section 2.02.

  Rights of Reimbursement, Contribution and Subrogation      10  

Section 2.03.

  Amendments, etc. with respect to the Obligations      12  

Section 2.04.

  Guarantee Absolute and Unconditional      12  

Section 2.05.

  Reinstatement      13  

Section 2.06.

  Payments      13  

Section 2.07.

  Bankruptcy, Etc.      13  

Section 2.08.

  Subordination of Other Obligations      14  

Section 2.09.

  Keepwell      14  

ARTICLE 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

     14  

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

     16  

Section 4.01.

  Representations in Bridge Facility Agreement      16  

Section 4.02.

  Title; No Other Liens      16  

Section 4.03.

  Perfected First Priority Liens      16  

Section 4.04.

  Name; Jurisdiction of Organization, etc.      16  

Section 4.05.

  Inventory and Equipment      17  

Section 4.06.

  Intentionally Omitted      17  

Section 4.07.

  Investment Property      17  

Section 4.08.

  Receivables      18  

Section 4.09.

  Intellectual Property      18  

Section 4.10.

  Letter of Credit Rights      21  

Section 4.11.

  Commercial Tort Claims      21  

ARTICLE 5. COVENANTS

     21  

Section 5.01.

  Covenants in Bridge Facility Agreement      21  

Section 5.02.

  Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts      21  

Section 5.03.

  Intentionally Omitted      22  

Section 5.04.

  Maintenance of Perfected Security Interest; Further Documentation      22  

Section 5.05.

  Changes in Locations, etc.      22  

Section 5.06.

  Notices      22  

Section 5.07.

  Investment Property      23  

Section 5.08.

  Receivables      24  

Section 5.09.

  Intellectual Property      24  

Section 5.10.

  Commercial Tort Claims      26  

Section 5.11.

  Changes in Locations, Name, Jurisdiction of Incorporation, etc.      26  

 

i



--------------------------------------------------------------------------------

ARTICLE 6. REMEDIAL PROVISIONS

     27  

Section 6.01.

  Certain Matters Relating to Receivables      27  

Section 6.02.

  Communications with Obligors; Grantors Remain Liable      27  

Section 6.03.

  Pledged Securities      28  

Section 6.04.

  Proceeds to be Turned Over To Administrative Agent      29  

Section 6.05.

  Application of Proceeds      29  

Section 6.06.

  Code and Other Remedies      29  

Section 6.07.

  Registration Rights      31  

Section 6.08.

  Waiver; Deficiency      32  

Section 6.09.

  Intentionally Omitted      32  

Section 6.10.

  IP Licenses      32  

ARTICLE 7. THE ADMINISTRATIVE AGENT

     32  

Section 7.01.

  Administrative Agent’s Appointment as Attorney-in-Fact, etc.      32  

Section 7.02.

  Duty of Administrative Agent      34  

Section 7.03.

  Execution of Financing Statements      34  

Section 7.04.

  Authority of Administrative Agent      34  

Section 7.05.

  Appointment of Co-Administrative Agents      35  

ARTICLE 8. MISCELLANEOUS

     35  

Section 8.01.

  Amendments in Writing; Amendments to Schedules      35  

Section 8.02.

  Notices      35  

Section 8.03.

  No Waiver by Course of Conduct; Cumulative Remedies      35  

Section 8.04.

  Enforcement Expenses; Indemnification      35  

Section 8.05.

  Successors and Assigns      36  

Section 8.06.

  Set-Off      36  

Section 8.07.

  Counterparts      36  

Section 8.08.

  Severability      37  

Section 8.09.

  Section Headings      37  

Section 8.10.

  Integration/Conflict      37  

Section 8.11.

  GOVERNING LAW      37  

Section 8.12.

  Submission to Jurisdiction; Waivers      37  

Section 8.13.

  Acknowledgments      38  

Section 8.14.

  Additional Grantors      38  

Section 8.15.

  Releases; Debt Assumption      38  

Section 8.16.

  WAIVER OF JURY TRIAL      39  

Section 8.17.

  [Reserved]      39  

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

1

Notice Addresses of Guarantors

 

2

Description of Pledged Investment Property [within 10 Business Days (or such
later date as the Administrative Agent may agree to in its sole discretion)
following Closing Date]

 

3

Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office [within 10 Business Days (or such later date as the Administrative Agent
may agree to in its sole discretion) following Closing Date]

 

4

[Reserved]

 

5

Copyrights, Patents, Trademarks and Other Intellectual Property [within 10
Business Days (or such later date as the Administrative Agent may agree to in
its sole discretion) following Closing Date]

 

6

Commercial Tort Claims [within 10 Business Days (or such later date as the
Administrative Agent may agree to in its sole discretion) following Closing
Date]

 

7

Letter of Credit Rights [within 10 Business Days (or such later date as the
Administrative Agent may agree to in its sole discretion) following Closing
Date]

EXHIBITS

 

A

Form of Acknowledgement and Consent

B-1

Form of Intellectual Property Security Agreement

B-2

Form of After-Acquired Intellectual Property Security Agreement

C

Form of Uncertificated Security Control Agreement

ANNEXES

 

1

Assumption Agreement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 11, 2019, among each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), and MORGAN STANLEY SENIOR FUNDING,
INC., as administrative agent (in such capacity and together with its successors
in such capacity, the “Administrative Agent”) for (i) the banks and other
financial institutions or entities (the “Lenders”) from time to time parties to
the Bridge Facility Agreement, dated as of October 11, 2019 (as amended,
restated supplemented, replaced, or otherwise modified from time to time, the
“Bridge Facility Agreement”), among POST HOLDINGS, INC., a Missouri corporation
(the “Company”), the Lenders and the Administrative Agent, and (ii) the other
Secured Parties (as hereinafter defined).

W I T N E S E T H:

WHEREAS, the Administrative Agent, the Lenders and the Borrower have entered
into the Bridge Facility Agreement;

WHEREAS, pursuant to the Bridge Facility Agreement, the Lenders have severally
agreed to make an extension of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extension of credit under the Bridge Facility
Agreement will be used for repayment of Indebtedness (which may include the
Loans) of the Company and payment of fees, costs, and expenses relating thereto,
and pending the application of such proceeds in accordance with the foregoing,
such proceeds may be temporarily invested in any manner not prohibited by the
Bridge Facility Agreement;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Bridge Facility Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Bridge Facility
Agreement thereafter that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Bridge Facility
Agreement, to induce the other Secured Parties to enter into certain hedging and
cash management agreements with the Grantors, and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby agrees with the Administrative Agent, for the benefit of the Secured
Parties, as follows:



--------------------------------------------------------------------------------

ARTICLE 1.

DEFINED TERMS.

Section 1.01. Definitions.

(a) Unless otherwise defined herein, terms defined in the Bridge Facility
Agreement and used herein shall have the meanings given to them in the Bridge
Facility Agreement, and the following terms which are defined in the Uniform
Commercial Code as in effect in the State of New York are used herein as so
defined: Accounts, Account Debtor, Authenticate, Certificated Security, Chattel
Paper, Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Instruments, Inventory, Letter of Credit Rights, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) The following terms shall have the following meanings:

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940.

“BellRing Brands” shall mean BellRing Brands, LLC, a Delaware limited liability
company.

“Borrower” shall mean (i) prior to the Debt Assumption, the Company, and (ii) as
of and after the Debt Assumption, BellRing Brands.

“Cash Collateral Deposit Accounts” shall mean any Deposit Account pledged to
secure obligations in respect of ordinary course cash management arrangements
and commodity Swap Contracts to the extent permitted under Section 7.12 of the
Bridge Facility Agreement.

“Collateral” shall have the meaning set forth in Article 3 hereof.

“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Sections 6.01 or 6.04.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Copyrights” shall mean (but excluding in all cases software licensed to a
Grantor) (i) all domestic and foreign copyrights, whether or not the underlying
works of authorship have been published, including but not limited to copyrights
in software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act) and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 5, (ii) the rights to print,
publish and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements and other
violations thereof, (iv) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Copyright Licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever accruing thereunder or pertaining thereto.

 

2



--------------------------------------------------------------------------------

“Deposit Account” shall mean (i) all “deposit accounts” as defined in Article 9
of the UCC, (ii) all other accounts maintained with any financial institution
(other than Securities Accounts or Commodity Accounts) and (iii) together, in
each case, with all funds held therein and all certificates or instruments
representing any of the foregoing.

“Discharge of the Obligations” shall mean and shall have occurred when all
Obligations shall have been paid in full in cash in immediately available funds
and all other obligations under the Loan Documents shall have been performed
(other than (a) those expressly stated to survive termination, (b) contingent
obligations as to which no claim has been asserted, and (c) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements, if any, as to which arrangements satisfactory to the applicable
Qualified Counterparties shall have been made).

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including (x) any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (y) any issuance of Equity Interests by any
Restricted Subsidiary of such Person. For the avoidance of doubt, any issuance
of Equity Interests by the Borrower shall not be a Disposition.

“Excluded Assets” shall mean (i) Excluded Deposit Accounts, (ii) Cash Collateral
Deposit Accounts, (iii) any assets of any Unrestricted Subsidiary, (iv) any
Equity Interests (A) in any Immaterial Subsidiary, (B) in any Unrestricted
Subsidiary, (C) which are not Pledged Equity Interests, and (D) in any other
immaterial non-wholly owned entity (“immaterial non-wholly owned entity” being
defined as any such entity with respect to which the Grantors have made
Investments in or to an amount less than or equal to $5,000,000 in the aggregate
at any time and $10,000,000 in the aggregate for all such entities) to the
extent a pledge of such Equity Interests would not be permitted by the terms of
such entity’s organizational or joint venture documentation (and the consent of
the members, managers or equityholders, as applicable, has not been obtained),
(v) property owned by any Grantor that is subject to a purchase money Lien or a
Capital Lease permitted under the Bridge Facility Agreement if the agreement
pursuant to which such Lien is granted (or the document providing for such
Capital Lease) prohibits or requires the consent of any Person other than the
Grantors which has not been obtained as a condition to the creation of any other
Lien on such property, (vi) any permit, lease, license, contract or agreement to
which any Grantor is a party, and any of its rights or interest thereunder, if
and to the extent that a security interest is prohibited by or in violation of
(a) any law, rule or regulation applicable to such Grantor or (b) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Law (including the Bankruptcy Code) or principles of equity); provided, however,
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, and shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (a) or (b) above; provided, further, that the
exclusions referred to in clauses (v) and (vi) of this definition shall not
include any Proceeds of any such permit, lease, license, contract or agreement,
(vii) any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (viii) all motor
vehicles and (ix) all aircraft.

 

3



--------------------------------------------------------------------------------

“Excluded Deposit Account” shall mean, with respect to each Grantor, each
(i) payroll account of such Grantor so long as the funds on deposit therein at
any time do not exceed the then aggregate accrued payroll obligations of such
Grantor, (ii) deposit account maintained in connection with an employee benefit
plan provided to such Grantor’s employees to the extent the funds on deposit
therein are held for the benefit of such Grantor’s employees and are not the
assets of such Grantor, (iii) tax withholding or fiduciary account not otherwise
described in this definition, (iv) offshore investment account, (v) overnight
investment account, (vi) account of any Grantor holding funds in escrow with
respect to any proposed, pending or consummated acquisition permitted under the
Bridge Facility Agreement or any account of any Grantor holding funds for the
benefit of any insurance carrier of any Grantor, (vii) account of target
companies which are acquired pursuant to an acquisition permitted under the
Bridge Facility Agreement, (viii) account for which Grantor is required to give
“control” (within the meaning of the applicable Uniform Commercial Code),
including without limitation, executing and delivering and causing the relevant
depositary bank or securities intermediary to execute and deliver a Control
Agreement, and (ix) petty cash account of such Grantor, provided that the petty
cash accounts of the Grantors shall cease to constitute Excluded Deposit
Accounts if the aggregate funds on deposit in all petty cash accounts of the
Grantors taken together exceed $2,500,000 at any one time.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“FSHCO” shall mean any entity that is treated as a disregarded or pass-through
entity for U.S. federal income tax purposes and owns (directly or indirectly) no
material assets other than Equity Interests of one or more CFCs.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the Uniform Commercial Code in effect in the
State of New York on the date hereof and, in any event, including, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Swap Contracts and all contracts, agreements, instruments
and indentures and all licenses, permits, concessions, franchises and
Authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.

 

4



--------------------------------------------------------------------------------

“Guarantors” shall mean the collective reference to each Grantor (excluding, for
the avoidance of doubt, at all times, BellRing Brands, Inc., a Delaware
corporation). For the avoidance of doubt, after the Debt Assumption, any Foreign
Subsidiary or FSHCO shall be a Guarantor under this Guarantee and Collateral
Agreement unless making any such Foreign Subsidiary or FSHCO a Guarantor will,
in the good faith judgment of the Borrower, result in an adverse tax consequence
to the Borrower or its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, as a result of Section 956 of the
Code and the Treasury Regulations promulgated thereunder; provided, however,
that no Foreign Subsidiary in existence on the Closing Date shall be a
Guarantor.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses, and all rights to sue at law or in equity for any
infringement, misappropriation, dilution or other violation or impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the additional
insured or loss payee thereof).

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York including, without
limitation, all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts (other than any Equity Interest excluded from the definition
of “Pledged Equity Interests”), (ii) security entitlements, in the case of any
United States Treasury book-entry securities, as defined in 31 C.F.R. section
357.2, or, in the case of any United States federal agency book-entry
securities, as defined in the corresponding United States federal regulations
governing such book-entry securities, and (iii) whether or not constituting
“investment property” as so defined, all Pledged Notes, all Pledged Equity
Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.

“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean all Obligations (as defined in the Bridge Facility
Agreement) including, without limitation, those arising under Article 2 hereof;
provided, however, that Obligations shall not include any Excluded Swap
Obligations.

“Obligee Guarantor” shall have the meaning set forth in Section 2.08.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Patents” shall mean (but excluding in all cases software licensed to a Grantor)
(i) all domestic and foreign patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified in Schedule 5, all certificates of invention or similar
property rights, (ii) all inventions and improvements described and claimed
therein, (iii) the right to sue or otherwise recover for any and all past,
present and future infringements and other violations thereof, (iv) all income,

 

5



--------------------------------------------------------------------------------

royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Patent
Licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future infringement and other violation thereof), (v) all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, reexaminations and extensions thereof, all improvements thereon and
(vi) all other rights of any kind whatsoever accruing thereunder or pertaining
thereto.

“Perishable Agricultural Commodities Act” shall mean the Perishable Agricultural
Commodities Act of 1930.

“Permitted Exceptions” shall mean the following exceptions to the obligations or
representations of any Grantor: (i) no Grantor shall be required to take actions
to perfect the security interest of the Administrative Agent (x) on any property
that is covered by a certificate of title statute of any jurisdiction under the
law of which the indication of a security interest on such certificate is
required as a condition of perfection thereof or (y) if recordation of a
security interest with the Federal Aviation Administration or the International
Registry of Mobile Assets is required as a condition of perfection thereof;
(ii) no Grantor shall be required to take actions to perfect the security
interest of the Administrative Agent on any Excluded Assets; and (iii) no
Grantor shall be required to take actions to perfect the security interests of
the Administrative Agent with respect to any Collateral for which security
interests are perfected by a method other than the filing of a financing
statement unless this Agreement expressly requires such Grantor to take such
perfection action.

“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests, and shall not include any of the
foregoing to the extent it comprises Excluded Assets.

“Pledged Commodity Contracts” shall mean all commodity contracts to which any
Grantor is party from time to time.

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 2 (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable), together
with any other certificates, options, rights or security entitlements of any
nature whatsoever in respect of the debt securities of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests; provided, however, that in no event shall “Pledged Equity
Interests” include (x) more than 65% of the total outstanding voting Equity
Interests of any Foreign Subsidiary, or (y) more than 65% of the total
outstanding interests of any FSHCO; provided, further, that such interests
referred to in clauses (x) and (y), in each case, shall only be excluded from
“Pledged Equity Interests” if (1) the Issuer of such interests is a Foreign
Subsidiary or a FSHCO in existence on the Closing Date or (2) the pledge of such
interests would, in the good faith judgment of the Borrower, result in an
adverse tax consequence to the Borrower or its Subsidiaries, as reasonably
determined by the Borrower in consultation with the Administrative Agent, as a
result of Section 956 of the Code and the Treasury Regulations promulgated
thereunder.

 

6



--------------------------------------------------------------------------------

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Sections 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as
applicable) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing, and excluding
any of the foregoing to the extent it comprises Excluded Assets.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 2 (as
such schedule may be amended from time to time concurrently with the delivery by
the Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Bridge
Facility Agreement, as applicable), and all Intercompany Notes at any time
issued to any Grantor.

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Section 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as
applicable) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing, excluding any of the foregoing to the extent it
comprises Excluded Assets.

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

“Pledged Security Entitlements” shall mean all security entitlements of any
Grantor.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock” (as such
schedule may be amended from time to time concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Bridge
Facility Agreement, as applicable), and the certificates, if any, representing
such shares and any interest of such Grantor in the entries on the books of the
issuer of such shares and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares and any other warrant, right or option to acquire
any of the foregoing, excluding any of the foregoing to the extent it comprises
Excluded Assets.

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended from time to
time concurrently with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable)
and the certificates, if any, representing such trust interests and any interest
of such Grantor on the books and records of such trust or on the books and
records of any

 

7



--------------------------------------------------------------------------------

securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing,
excluding any of the foregoing to the extent it comprises Excluded Assets.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Qualified Counterparty” shall mean each Person who is a counterparty to a
Secured Cash Management Agreement or a Secured Hedge Agreement.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Secured Parties” shall mean collectively, (i) at any time, the Administrative
Agent, the Lenders, and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05 of the Bridge
Facility Agreement and (ii) as of and after the Debt Assumption, with respect to
any Secured Cash Management Agreement, the Cash Management Banks, and with
respect to any Secured Hedge Agreement, the Hedge Banks; provided that no Hedge
Bank or Cash Management Bank shall have any rights in connection with the
management or release of any Collateral or the obligations of any Guarantor
under this Agreement. For avoidance of doubt, prior to the Debt Assumption, the
Secured Parties will not have the benefit of any security interest or Liens in
the Collateral.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret.

“Trade Secrets” shall mean (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, (ii) the right to

 

8



--------------------------------------------------------------------------------

sue or otherwise recover for any and all past, present and future
misappropriations or other violations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments arising out of the sale, lease,
license, assignment or other disposition thereof, and damages and payments for
past, present or future misappropriations and other violations thereof), and
(iv) all other rights of any kind whatsoever of any Grantor accruing thereunder
or pertaining thereto.

“Trademarks” shall mean (i) all domestic and foreign trademarks, service marks,
trade names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, trademark and service mark registrations, and applications for
trademark or service mark registrations and any renewals thereof, including,
without limitation, each registration and application identified in Schedule 5,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Trademark
Licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future infringements, dilutions and other violations thereof),
and (iv) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above.

“Vehicles” shall mean all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and all tires and other appurtenances to any of the
foregoing.

Section 1.02. Other Definitional Provisions.

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Article, Section and
Schedule references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

Section 1.03. Schedules. Representations, warranties and covenants that
reference Schedules 2, 3, 4, 5 and 6 shall not be deemed to be made or required
to be complied with, as applicable, until such Schedules are required to be
delivered hereunder.

ARTICLE 2.

GUARANTEE.

Section 2.01. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each other
Guarantor, including the Borrower, when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

 

9



--------------------------------------------------------------------------------

(b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.01(a), without any limitation as to amount, for all present and future
Obligations, including specifically all future increases in the outstanding
amount of the Obligations, whether or not any such increase is contemplated or
provided for by the Loan Documents, the Secured Cash Management Agreements or
the Secured Hedge Agreement on the date hereof. Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under Article 2
hereof shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under Article 2 hereof void or voidable under
applicable law, including, without limitation, fraudulent conveyance law. To
effectuate the foregoing intention, the Administrative Agent and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under the
guarantee set forth in Article 2 hereof at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
guarantee set forth in Article 2 hereof not constituting a fraudulent transfer
or conveyance after giving full effect to the liability under the guarantee set
forth in Article 2 hereof and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor. To the
extent that any Guarantor shall be required hereunder to pay any portion of any
guaranteed obligation exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Loans and such
other obligations and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the guaranteed obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.
For purposes of determining the net worth of any Guarantor in connection with
the foregoing, all guarantees of such Guarantor other than the guarantee under
Article 2 hereof will be deemed to be enforceable and payable after the guaranty
under Article 2 hereof. To the fullest extent permitted by applicable Law, this
Section 2.02(b) shall be for the benefit solely of creditors and representatives
of creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any Equity Interest in such Guarantor.

(c) Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 2.01(b) without impairing the guarantee contained in
this Article 2 or affecting the rights and remedies of any Secured Party
hereunder.

(d) The guarantee contained in this Article 2 shall remain in full force and
effect until the Discharge of the Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment, remain liable for the Obligations up to the maximum liability of such
Guarantor hereunder until the Discharge of the Obligations.

Section 2.02. Rights of Reimbursement, Contribution and Subrogation. In case any
payment is made on account of the Obligations by any Grantor or is received or
collected on account of the Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, then, if and
to the extent such payment is made on account of Obligations arising from or
relating to a Loan made to the Borrower or, from and after the Debt Assumption,
any Secured Hedge Agreement or Secured Cash Management Agreement entered into by
the Borrower, the Borrower shall not be entitled (A) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (B) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property.

 

10



--------------------------------------------------------------------------------

(b) If such payment is made by a Guarantor or from its property in respect of
Obligations of the Borrower or another Guarantor, such Guarantor shall be
entitled, subject to and upon (but not before) Discharge of the Obligations,
(A) to demand and enforce reimbursement for the full amount of such payment from
the Borrower or such other Guarantor, as applicable and (B) to demand and
enforce contribution in respect of such payment from each other Guarantor which
has not paid its fair share of such payment, as necessary to ensure that (after
giving effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by the court.

(c) From and after the Debt Assumption, if and whenever any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.02(a) and 2.02(b), such Grantor shall be
entitled, subject to and upon (but not before) Discharge of the Obligations, to
be subrogated (equally and ratably with all other Grantors entitled to
reimbursement or contribution from any other Grantor as set forth in this
Section 2.02) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement. Such
right of subrogation shall be enforceable solely after Discharge of the
Obligations and solely against the Grantors, and not against the Secured
Parties, and neither the Administrative Agent nor any other Secured Party shall
have any duty whatsoever to warrant, ensure or protect any such right of
subrogation or to obtain, perfect, maintain, hold, enforce or retain any
Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded by any Grantor, then, after Discharge of the
Obligations, the Administrative Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument reasonably satisfactory to the Administrative Agent transferring, on
a quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.

(d) All rights and claims arising under this Section 2.02 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects prior to the
Discharge of the Obligations. Until Discharge of the Obligations, no Grantor
shall demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim. If any such payment or distribution is made or becomes
available to any Grantor in any bankruptcy case or receivership, insolvency or
liquidation proceeding, such payment or distribution shall be delivered by the
person making such payment or distribution directly to the Administrative Agent,
for application to the payment of the Obligations. If any such payment or
distribution is received by any Grantor, it shall be held by such Grantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Grantor to the
Administrative Agent, in the exact form received and, if necessary, duly
endorsed.

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.02. The invalidity, insufficiency,
unenforceability or

 

11



--------------------------------------------------------------------------------

uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property. The
Secured Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
the foregoing provisions of this Section 2.02 and (ii) neither the
Administrative Agent nor any other Secured Party shall ever have any duty or
liability whatsoever in respect of any such right, except as provided in
Section 2.02(c).

Section 2.03. Amendments, etc. with respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, increased, extended, amended, modified, accelerated, compromised,
waived, surrendered or released by any Secured Party, and the Bridge Facility
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith or with any of the other Obligations may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders under the Bridge Facility
Agreement or all Lenders, as the case may be or, in the case of Secured Hedge
Agreements or Secured Cash Management Agreements, the counterparties thereto)
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by any Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for the guarantee
contained in this Article 2 or any property subject thereto.

Section 2.04. Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Article 2 or acceptance of the guarantee contained
in this Article 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article 2;
and all dealings between the Borrower and any of the other Guarantors, on the
one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the other Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Article 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Bridge Facility Agreement or any other Loan Document or
any Secured Hedge Agreement or Secured Cash Management Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance hereunder) which may at any time be available to or be asserted
by the Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such other Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower or any other Grantor for the
Obligations, or of such other Guarantor under the guarantee contained in this
Article 2, in bankruptcy or in any other instance other than Discharge of the
Obligations.

 

12



--------------------------------------------------------------------------------

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by any Secured Party
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings. Without limiting the generality of the foregoing or any
other provision hereof, each Guarantor hereby expressly waives any and all
benefits which might otherwise be available to such Guarantor under California
Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899
and 3433.

Section 2.05. Reinstatement. The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.

Section 2.06. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars in immediately available funds at the Administrative Agent’s Office as
specified in the Bridge Facility Agreement.

Section 2.07. Bankruptcy, Etc.

(a) Until Discharge of the Obligations, no Guarantor shall, without the prior
written consent of the Administrative Agent, commence or join with any other
person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor. The obligations of
the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of any Borrower or any other Guarantor or by any
defense which the Borrower or any Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations which accrues after the commencement of any case or proceeding
referred to in clause (a) above (or, if interest on any portion of the
Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the Obligations if such case or proceeding had not been commenced) shall be
included in the Obligations guaranteed hereby because it is the intention of the
Guarantors and Secured Parties that the Obligations which are guaranteed by the
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower or any other Guarantor of any
portion of such Obligations. The Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

 

13



--------------------------------------------------------------------------------

Section 2.08. Subordination of Other Obligations. Any Indebtedness of the
Borrower or any other Guarantor now or hereafter held by any other Guarantor
(the “Obligee Guarantor”) whether as original creditor, assignee, or by way of
subrogation, restitution or otherwise, is hereby subordinated in right of
payment to the guaranteed Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor upon the occurrence and during the continuance
of an Event of Default shall be held in trust for the Administrative Agent on
behalf of the Secured Parties and shall forthwith be paid over to the
Administrative Agent for the benefit of the Secured Parties to be credited and
applied against the Obligations but without affecting, impairing or limiting in
any manner the liability of the Obligee Guarantor under any other provision
hereof.

Section 2.09. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Grantor
to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.09, or
otherwise under this Guaranty, as it relates to such Grantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until Discharge of the
Obligations. Each Qualified ECP Guarantor intends that this Section 2.09
constitute, and this Section 2.09 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Grantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE 3.

GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL.

Section 3.01. Notwithstanding anything herein to the contrary, the provisions of
this Article 3 (including, without limitation, the grant of the security
interests and Liens provided for herein), will be effective only upon the
occurrence of the Debt Assumption (if any), it being understood that prior to
the Debt Assumption, the Loans and the Guarantees thereof will be unsecured
senior obligations of the applicable Grantor.

Section 3.02. Effective as of the Debt Assumption (if any), each Grantor as of
the Debt Assumption (after giving effect to the Debt Assumption and
Section 8.15(d)), hereby grants to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in, all of the personal property of
such Grantor, including, without limitation, the following property, in each
case, wherever located and now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

 

14



--------------------------------------------------------------------------------

(g) all General Intangibles;

(h) all Instruments;

(i) all Insurance;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter of Credit Rights;

(n) all Money;

(o) all Vehicles;

(p) all Goods not otherwise described above;

(q) any Collateral Account;

(r) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

(s) commercial tort claims now or hereinafter described on Schedule 6; and

(t) to the extent not otherwise included, all other property of the Grantor and
all Proceeds and products accessions, rents and profits of any and all of the
foregoing and all collateral security, Supporting Obligations and guarantees
given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, the
term “Collateral” shall not include the Excluded Assets.

Section 3.03. Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to the
Administrative Agent or any Secured Party, (ii) each Grantor shall remain liable
under each of the agreements included in the Collateral, including, without
limitation, any Receivables, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Administrative Agent nor any Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related thereto nor shall the
Administrative Agent nor any Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to any Receivables, Pledged Partnership Interests or Pledged
LLC Interests and (iii) the exercise by the Administrative Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

15



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into the Bridge
Facility Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, (i) each Grantor hereby represents and
warrants to the Secured Parties as of the Closing Date the representation and
warranty set forth in Section 4.01 and (ii) BellRing Brands and the
Post-Assumption Guarantors hereby represent and warrant to the Secured Parties,
as of the Debt Assumption Date (after giving effect to the Debt Assumption) or
on the later date specified in any such representation or warranty, as
applicable, each of the representations and warranties set forth in this Article
4 (except, for avoidance of doubt, in each case to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date). Notwithstanding
anything herein to the contrary, no schedules to this Agreement (other than
Schedule 1, which is required to be provided on the Closing Date) are required
to be provided as part of this Agreement until the date that is ten Business
Days (or such later date as the Administrative Agent may agree to in its sole
discretion) following the Debt Assumption Date, provided, however, that if the
Loans have been repaid in full prior to such date then no schedules shall be
required to be delivered.

Section 4.01. Representations in Bridge Facility Agreement. The representations
and warranties set forth in Section 5 of the Bridge Facility Agreement as they
relate to such Grantor or to the Loan Documents to which such Grantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct, in all material respects, except for representations and warranties
(i) expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (ii) that are qualified as to
“materiality”, “Material Adverse Effect” or similar language, in which case such
representations and warranties shall be true and correct (after giving effect to
any qualification therein) in all respects and the Secured Parties shall be
entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.0l, be deemed to
be a reference to such Grantor’s knowledge.

Section 4.02. Title; No Other Liens. Such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims, including, without
limitation, Liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as Grantor under a security agreement entered
into by another Person, except for Permitted Liens. Except with respect to
Permitted Liens, no financing statement, mortgage or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the benefit of the Secured Parties, pursuant to this Agreement or as
are permitted by the Bridge Facility Agreement.

Section 4.03. Perfected First Priority Liens. Other than with respect to the
Permitted Exceptions, the security interests granted pursuant to this Agreement
(i) upon completion of the UCC filings pursuant to Section 7.3 and the other
actions required by Section 6.18 of the Bridge Facility Agreement and payment of
all filing fees, will constitute valid fully perfected security interests in all
of the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof and (ii) are prior to all other
Liens on the Collateral except for Permitted Liens.

Section 4.04. Name; Jurisdiction of Organization, etc. As of the Debt Assumption
(if any), such Grantor’s exact legal name (as indicated on the public record of
such Grantor’s jurisdiction of formation or organization), jurisdiction of
organization, organizational identification number, if any, and the location of
such Grantor’s chief executive office are specified on Schedule 3. As of the
Debt Assumption (if any), each Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any

 

16



--------------------------------------------------------------------------------

certificates of domestication, transfer or continuance in any other
jurisdiction. Except as otherwise indicated on Schedule 3, as of the Debt
Assumption (if any), the jurisdiction of each such Grantor’s organization of
formation is required to maintain a public record showing the Grantor to have
been organized or formed. Except as specified on Schedule 3, as of the Debt
Assumption (if any), it has not changed its name, jurisdiction of organization,
chief executive office or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as Grantor under a security agreement entered into by
another Person, which has not heretofore been terminated.

Section 4.05. Inventory and Equipment.

(a) As of the Debt Assumption (if any), the Inventory and the Equipment (other
than Inventory or Equipment in transit) with an aggregate fair market value in
excess of $5,000,000 are kept at the locations listed on Schedules 5.08(c) or
5.08(d)(i) in the Bridge Facility Agreement.

(b) Any Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, other than up to $1,000,000 of
Inventory in existence at any time in the aggregate.

(c) Except as set forth on Schedule 5.08(d)(i) in the Bridge Facility Agreement,
as of the Debt Assumption (if any), none of the Inventory or Equipment with an
aggregate fair market value in excess of $5,000,000 is in the possession of an
issuer of a negotiable document (as defined in Section 7-104 of the UCC)
therefor or is otherwise in the possession of any bailee or warehouseman.

Section 4.06. Intentionally Omitted. Intentionally omitted.

Section 4.07. Investment Property.

(a) Schedule 2 hereto (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable) sets forth
under the headings “Pledged Stock”, “Pledged LLC Interests,” “Pledged
Partnership Interests” and “Pledged Trust Interests,” respectively, all of the
Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged
Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule. Schedule 2 hereto (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable) sets forth
under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor with a face
value, in each case, in excess of $5,000,000, and all of such Pledged Debt
Securities and Pledged Notes have been, to Grantor’s knowledge (although no
knowledge qualifier shall be applicable to any Pledged Debt Securities and
Pledged Notes issued by a Grantor or any Subsidiary thereof) duly authorized,
authenticated or issued, and delivered and are the legal, valid and binding
obligation of the issuers thereof enforceable in accordance with their terms and
is not in default and constitute all of the issued and outstanding inter-company
indebtedness evidenced by an instrument or certificated security of the
respective issuers thereof owing to such Grantor. Each Grantor is the sole
entitlement holder or customer of each “Securities Accounts,” “Commodities
Accounts,” and “Deposit Accounts” owned by it, and such Grantor has not
consented to, and has no knowledge of, any Person (other than the Administrative
Agent pursuant hereto) having “control” (within the meanings of Sections 8-106,
9-106 and 9-104 of the UCC) over, or any other interest in, any such Securities
Account, Commodity Account or Deposit Account (other than a Cash Collateral
Deposit Account) or any securities, commodities or other property credited
thereto, except Permitted Liens and except to the extent constituting Excluded
Assets;

 

17



--------------------------------------------------------------------------------

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor other than any Equity Interest
specifically excluded from the definition of “Pledged Equity Interests.”

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and, if applicable, are fully paid and nonassessable.

(d) As of the Debt Assumption (if any), the terms of the membership agreement or
partnership agreement that governs any uncertificated Pledged LLC Interests or
Pledged Partnership Interests, respectively, do not provide certificates for
such interests and do not provide that such interests are securities governed by
the Uniform Commercial Code of any jurisdiction.

(e) The terms of any certificated Pledged LLC Interests and Pledged Partnership
Interests expressly provide that they are securities governed by Article 8 of
the Uniform Commercial Code in effect from time to time in the state of the
Issuer’s organization.

(f) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except Permitted Liens and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.

(g) Within ten Business Days (or such later date as the Administrative Agent may
agree to in its sole discretion) after the Debt Assumption Date, unless
Discharge of the Obligations has occurred on or prior to the expiration of such
period, each Issuer that is not a Grantor hereunder has executed and delivered
to the Administrative Agent an Acknowledgment and Agreement, in substantially
the form of Exhibit A, to the pledge of the Pledged Securities pursuant to this
Agreement,.

Section 4.08. Receivables.

(a) Within ten Business Days (or such later date as the Administrative Agent may
agree to in its sole discretion) after the Debt Assumption Date, unless
Discharge of the Obligations has occurred on or prior to the expiration of such
period, no amount in excess of $2,500,000 individually or $5,000,000 in the
aggregate payable to such Grantor under or in connection with any Receivable is
evidenced by any Instrument or Tangible Chattel Paper which has not been
delivered to the Administrative Agent or constitutes Electronic Chattel Paper
that has not been subjected to the control (within the meaning of Section 9-105
of the UCC) of the Administrative Agent.

(b) To the knowledge of each Grantor, each Receivable of such Grantor at the
time of its creation (i) is the legal, valid and binding obligation of the
Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (ii) is enforceable in accordance with its terms, (iii) is
not subject to any setoffs, defenses, taxes, counterclaims (except with respect
to rebates, refunds, returns and allowances in the ordinary course of business
with respect to damaged merchandise and disputes arising in the ordinary course
of business) and (iv) is in compliance in all material respects with all
applicable Laws.

Section 4.09. Intellectual Property.

(a) As of the Debt Assumption (if any), Schedule 5 lists all issued Patents and
Patent applications, registered Trademarks and Trademark applications, and
registered Copyrights and Copyright applications owned by such Grantor (such
Intellectual Property, together with all other Intellectual Property

 

18



--------------------------------------------------------------------------------

of such Grantor, in each case which is material to the business of the Borrower
and its Subsidiaries taken as a whole and owned by a given Grantor, such
Grantor’s “Material Grantor Intellectual Property”). Except as set forth in
Schedule 5, as of the Debt Assumption (if any), such Grantor is the exclusive
owner of the entire and unencumbered right, title and interest in and to the
Material Grantor Intellectual Property and is otherwise entitled to use all such
Material Grantor Intellectual Property, subject only to the license terms of the
licensing or franchise agreements referred to in paragraph (c) below.

(b) All Material Grantor Intellectual Property is valid, subsisting, unexpired
and enforceable, has not been abandoned and to the knowledge of such Grantor,
neither the operation of such Grantor’s business as currently conducted nor the
use of the Material Grantor Intellectual Property in connection therewith
infringe, misappropriate, dilute or otherwise violate the intellectual property
rights of any other Person, except in such cases where it could not reasonably
be expected to have a Material Adverse Effect.

(c) As of the Debt Assumption (if any), except as set forth in Schedule 5, there
are no other agreements, orders, or judgments which materially impair the use of
any Material Grantor Intellectual Property.

(d) The rights of such Grantor in or to the Material Grantor Intellectual
Property do not infringe, misappropriate, dilute or otherwise violate the rights
of any third party, and no claim has been asserted that the use of any Material
Grantor Intellectual Property does or may infringe, misappropriate, dilute or
otherwise violate the rights of any third party, in either case, which
infringement, misappropriation, dilution or other violation could reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor,
there is currently no infringement, misappropriation, dilution or unauthorized
use of any item of Material Grantor Intellectual Property that could reasonably
be expected to have a Material Adverse Effect.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit or cancel the validity or enforceability of, or such
Grantor’s rights in, any Material Grantor Intellectual Property in any respect
that could reasonably be expected to have a Material Adverse Effect. Such
Grantor is not aware of any uses of any item of Material Grantor Intellectual
Property that could reasonably be expected to lead to such item becoming invalid
or unenforceable including, without limitation, unauthorized uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses that could reasonably be
expected to have a Material Adverse Effect.

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened (i) seeking to limit or question the validity of any Material Grantor
Intellectual Property or such Grantor’s ownership interest therein that could
reasonably be expected to have a Material Adverse Effect, (ii) alleging that any
services provided by, processes used by, or products manufactured or sold by
such Grantor infringe any patent, trademark, copyright, or any other right of
any third party that could reasonably be expected to have a Material Adverse
Effect, or (iii) alleging that any such Material Grantor Intellectual Property
is being licensed, sublicensed or used in violation of any patent, trademark,
copyright or any other right of any third party, that could reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor, no
Person is engaging in any activity that infringes, misappropriates, dilutes or
otherwise violates the Material Grantor Intellectual Property or upon the rights
of such Grantor therein and that could reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by this
Agreement will not result in the termination or material impairment of any of
the Material Grantor Intellectual Property.

 

19



--------------------------------------------------------------------------------

(g) With respect to each Copyright License, Trademark License and Patent License
material to the business of the Borrower and its Subsidiaries taken as a whole
to which such Grantor is a party: (i) such license is valid and binding and in
full force and effect and represents the entire agreement between the respective
licensor and licensee with respect to the subject matter of such license,
(ii) to the extent any such Copyright License, Trademark License or Patent
License is not Excluded Assets such license will not cease to be valid and
binding and in full force and effect on terms identical to those currently in
effect as a result of the rights and interests granted herein, nor will the
grant of such rights and interests constitute a breach or default under such
license or otherwise give the licensor or licensee a right to terminate such
license, (iii) such Grantor has not received any notice of a breach or default
under such license that could reasonably be expected to have a Material Adverse
Effect, and (iv) such Grantor is not in breach or default in any material
respect, and no event has occurred that, with notice and/or lapse of time, would
constitute such a material breach or default or permit termination, modification
or acceleration under such license that could reasonably be expected to have a
Material Adverse Effect.

(h) As of the Debt Assumption (if any), except as set forth in Schedule 5, such
Grantor has performed all acts and has paid all required fees and taxes to
maintain each and every item of Material Grantor Intellectual Property in full
force and effect and has made commercially reasonable efforts to protect and
maintain its interest therein except in such cases where such Grantor has
determined in its reasonable business judgment to no longer maintain any such
item of Material Grantor Intellectual Property. Such Grantor has, where
practical, used statutory notice in marking in connection with its use of each
Patent, Trademark and Copyright included in the Material Grantor Intellectual
Property except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(i) To the knowledge of such Grantor, except where it could not reasonably be
expected to have a Material Adverse Effect, (i) none of the Trade Secrets
included in the Grantor Intellectual Property of such Grantor has been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person, (ii) no employee, independent contractor or agent
of such Grantor has misappropriated any trade secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor, and (iii) no employee, independent
contractor or agent of such Grantor is in default or breach of any term of any
employment agreement, non-disclosure agreement, assignment of inventions
agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property.

(j) Such Grantor has made all filings and recordations necessary, in its
reasonable business judgment, to adequately protect its interest in its Material
Grantor Intellectual Property including, without limitation, recordation of its
interests in the Patents and Trademarks with the United States Patent and
Trademark Office and in corresponding national and international patent offices,
and recordation of any of its interests in the Copyrights with the United States
Copyright Office and in corresponding national and international copyright
offices except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(k) Such Grantor has taken all commercially reasonable steps to use consistent
standards of quality in the manufacture, distribution and sale of all products
sold and provision of all services provided under or in connection with any item
of Material Grantor Intellectual Property and has taken all commercially
reasonable steps to ensure that all licensed users of any kind of Material
Grantor Intellectual Property use such consistent standards of quality except,
in each case, where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(l) No Grantor is subject to any settlement or consents, judgment, injunction,
order, decree, covenants not to sue, non-assertion assurances or releases that
would impair the validity or enforceability of, or such Grantor’s rights in, any
Grantor Intellectual Property material to the business of the Borrower and its
Restricted Subsidiaries and that could reasonably be expected to have a Material
Adverse Effect.

 

20



--------------------------------------------------------------------------------

Section 4.10. Letter of Credit Rights. No Grantor is a beneficiary or assignee
under any letter of credit in excess of $15,000,000 other than those described
on Schedule 7, which shall be amended by the Borrower from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable, to reflect
any additional letter of credit rights obtained since such schedule was last
delivered.

Section 4.11. Commercial Tort Claims. No Grantor has any commercial tort claims
in excess of $15,000,000 other than those described on Schedule 6, which shall
be amended by the Borrower from time to time concurrently with the delivery by
the Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Bridge
Facility Agreement, as applicable, to reflect any additional commercial tort
claims arising since such schedule was last delivered.

ARTICLE 5.

COVENANTS.

Each Grantor covenants to and agrees with the Secured Parties that, from and
after (i) the Debt Assumption, with respect to each Section of this Article 5
other than Section 5.1, or (ii) the Closing Date, only with respect to
Section 5.1, in each case until the Discharge of the Obligations (provided,
however, that the covenants and agreements in this Article 5 are in each case
subject to Section 6.18 of the Bridge Facility Agreement, and in the event any
action would be required by this Article 5 to be taken or completed prior to the
applicable deadline specified in Section 6.18 of the Bridge Facility Agreement,
the applicable deadline specified in Section 6.18 of the Bridge Facility
Agreement shall control):

Section 5.01. Covenants in Bridge Facility Agreement. Each Grantor shall take,
or shall refrain from taking, as the case may be, each action that is necessary
to be taken or not taken by such Grantor, as the case may be, so that no Event
of Default is caused by the failure of such Grantor to take such action or to
refrain from taking such action.

Section 5.02. Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Deposit Accounts.

(a) If any of the Collateral having a fair market value or in a principal amount
in excess of $2,500,000 individually or $5,000,000 in the aggregate is or shall
become evidenced or represented by any Instrument, Certificated Security,
Negotiable Document or Tangible Chattel Paper, such Instrument (other than
checks received in the ordinary course of business), Certificated Security,
Negotiable Document or Tangible Chattel Paper shall be delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable.

(b) If any of the Collateral having a fair market value or in a principal amount
in excess of $2,500,000 individually or $5,000,000 in the aggregate is or shall
become “Electronic Chattel Paper” such Grantor shall ensure that (i) a single
authoritative copy exists which is unique, identifiable, unalterable (except as
provided in clauses (iii), (iv) and (v) of this paragraph), (ii) that such
authoritative copy identifies the Administrative Agent as the assignee and is
communicated to and maintained by the Administrative Agent or its designee,
(iii) that copies or revisions that add or change the assignee of the
authoritative copy can only be made with the participation of the Administrative
Agent, (iv) that each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy and not the authoritative copy and (v) any
revision of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.

(c) If any of the Pledged Equity Interests is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall cause the Issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such Uncertificated Security, upon original issue or registration of transfer
or (ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with

 

21



--------------------------------------------------------------------------------

instructions with respect to such Uncertificated Security originated by the
Administrative Agent without further consent of such Grantor, such agreement to
be in substantially the form of Exhibit C or such other form as may be provided
by such Issuer reasonably satisfactory to the Administrative Agent.

(d) [Reserved.]

(e) [Reserved.]

(f) In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Related Property is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Grantor
shall take such additional actions, including, without limitation, causing the
issuer to register the pledge on its books and records, as may be necessary or
advisable or as may be reasonably requested by the Administrative Agent, under
the laws of such jurisdiction to insure the validity, perfection and priority of
the security interest of the Administrative Agent.

Section 5.03. Intentionally Omitted.

Section 5.04. Maintenance of Perfected Security Interest; Further Documentation.

(a) Other than with respect to the Permitted Exceptions, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.03 hereof and shall
defend such security interest against the claims and demands of all Persons
whomsoever other than the holders of Permitted Liens.

(b) Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

Section 5.05. Changes in Locations, etc. Such Grantor will not, except as
disclosed concurrently with the delivery by the Borrower of the items required
by Section 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable,
and delivery to the Administrative Agent of duly authorized and, where required,
executed copies of all additional financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein (other
than with respect to Permitted Exceptions), permit Inventory or Equipment with
an aggregate value in excess of $20,000,000 (other than Inventory or Equipment
in transit) to be kept at a location other than those listed on Schedules
5.08(c) or 5.08(d)(i) of the Bridge Facility Agreement.

Section 5.06. Notices. Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:

(a) any Lien (other than any Permitted Lien) on any of the Collateral which
would adversely affect in any material respect the ability of the Administrative
Agent to exercise any of its remedies hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

 

22



--------------------------------------------------------------------------------

Section 5.07. Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Pledged
Equity Interest of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Securities, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties and deliver the same forthwith to the Administrative Agent
in the exact form received, duly endorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Any sums paid upon or in respect of the Pledged
Securities upon the liquidation or dissolution of any Issuer (unless (x) such
liquidation or dissolution was not prohibited by the Bridge Facility Agreement,
and (y) no Event of Default shall have occurred and be continuing) shall be paid
over to the Administrative Agent to be held by it hereunder as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Securities or any property shall
be distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged Securities shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock, partnership interests, limited liability company interests or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock,
partnership interests, limited liability company interests or other equity
securities of any nature of any Issuer (except, in each case, pursuant to a
transaction which is not prohibited by the Bridge Facility Agreement), (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, any of the Investment Property or Proceeds thereof or any
interest therein (except, in each case, pursuant to a transaction not prohibited
by the Bridge Facility Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement and other Permitted Liens that
are not consensual Liens, (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof or
any interest therein (unless expressly permitted pursuant to the Bridge Facility
Agreement) or (v) without the prior written consent of the Administrative Agent,
cause any Issuer of any Pledged Partnership Interests or Pledged LLC Interests
which are not securities (for purposes of the UCC) as of the Debt Assumption (if
any) to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC, unless such Grantor shall promptly notify the Administrative Agent in
writing of any such election or action and, in such event, shall take all steps
necessary or advisable to establish the Administrative Agent’s “control”
thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.07(a)
hereof with respect to the Pledged Securities issued by it and (iii) the terms
of Sections 6.03(c) and 6.07 hereof shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Sections 6.03(c)
or 6.07 hereof with respect to the Pledged Securities issued by it. In addition,
each Grantor which is either an Issuer or an owner of any Pledged Security
hereby consents to the grant by each other Grantor of the security interest
hereunder in favor of the Administrative Agent for the benefit of the Secured
Parties and to the transfer of any Pledged Security to the Administrative Agent
or its nominee following an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner, member or shareholder of the
Issuer of the related Pledged Security.

 

23



--------------------------------------------------------------------------------

Section 5.08. Receivables. Other than in the ordinary course of business or as
expressly permitted pursuant to the Bridge Facility Agreement, such Grantor will
not (i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
reasonably be likely to materially and adversely affect the value thereof.

Section 5.09. Intellectual Property.

(a) Such Grantor (either itself or through licensees) will (i) in its reasonable
business judgment, continue to use each Trademark included in the Grantor
Intellectual Property (“Grantor Trademarks”) on each and every trademark class
of goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Grantor Trademarks in full
force free from any claim of abandonment for non-use except where the failure to
continue such use could not reasonably be expected to have a Material Adverse
Effect, (ii) maintain as in the past the quality of products and services
offered under such Grantor Trademarks and take all reasonably necessary steps to
ensure that all licensed users of such Grantor Trademarks maintain as in the
past such quality except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (iii) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Grantor Trademark may become invalidated or materially
impaired in any way except where such action could not reasonably be expected to
have a Material Adverse Effect.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent included in the Grantor Intellectual
Property (“Grantor Patents”) may become forfeited, abandoned or dedicated to the
public except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(c) Such Grantor (either itself or through licensees) (i) will in its reasonable
business judgment, employ each Copyright included in the Grantor Intellectual
Property (“Grantor Copyrights”) except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (ii) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any Grantor Copyrights may become invalidated or
otherwise materially impaired except in such circumstances that could not
reasonably be expected to have a Material Adverse Effect. Such Grantor will not
(either itself or through licensees) do any act whereby any material portion of
Grantor Copyrights may fall into the public domain except as could not
reasonably be expected to have a Material Adverse Effect.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Grantor Intellectual Property to infringe, misappropriate,
dilute or otherwise violate the intellectual property rights of any other Person
except where such use could not reasonably be expected to have a Material
Adverse Effect.

(e) Such Grantor (either itself or through licensees) will, where practical, use
statutory notice marking in connection with the use of each Grantor Patent,
Grantor Trademark and Grantor Copyright except where the failure to use such
notices could not reasonably be expected to have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

(f) Except where it could not reasonably be expected to have a Material Adverse
Effect, such Grantor will notify the Secured Parties promptly if it knows that
any application or registration relating to any Grantor Intellectual Property
has become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any Material Grantor Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.

(g) Following such Grantor’s acquisition or creation of any copyrightable work,
invention, trademark or other similar property that is material to the business
of Grantor, such Grantor will, if consistent with its reasonable business
judgment, apply for registration thereof with the United States Copyright
Office, the United States Patent and Trademark Office or other appropriate
office. Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Material Grantor Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency of the United States of America or Canada, the Borrower or such Grantor
shall report such filing to the Administrative Agent at the time of and
concurrent with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable, for the
period in which such filing occurs (or such longer period of time as may be
agreed to by the Administrative Agent in its sole discretion). For the avoidance
of doubt, no Grantor shall be obligated to provide notice to Administrative
Agent of, or otherwise include on a schedule, any Copyright License, Trademark
License, Patent License or Trade Secret License.

(h) Such Grantor will take steps, in its reasonable business judgment and except
where the failure to take any action described in this subsection could not
reasonably be expected to have a Material Adverse Effect, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application in respect of (and to obtain the relevant registration in
respect of) and to maintain each registration in respect of, Material Grantor
Intellectual Property, including, without limitation, the payment of required
fees and taxes, the filing of responses to office actions issued by the United
States Patent and Trademark Office and the United States Copyright Office, the
filing of applications for renewal or extension, the filing of affidavits of use
and affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(i) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, discontinue use of or
otherwise abandon any Grantor Intellectual Property except in such circumstances
that could not reasonably be expected to have a Material Adverse Effect.

(j) In the event that any Material Grantor Intellectual Property is known by any
such Grantor to be infringed, misappropriated or diluted by a third party, such
Grantor shall take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Material Grantor
Intellectual Property.

(k) Such Grantor agrees that, should it obtain an ownership interest in any item
of Intellectual Property (excluding any Copyright License, Trademark License,
Patent License or Trade Secret License) which is not part of the Collateral as
of the Debt Assumption Date (the “After-Acquired Intellectual Property”), (i)
the provisions of Article 3 shall automatically apply thereto, (ii) any such
After-Acquired Intellectual Property, and in the case of Trademarks, the
goodwill of the business connected therewith or symbolized thereby, shall
automatically become part of the Collateral, (iii) it or the Borrower shall, at
the

 

25



--------------------------------------------------------------------------------

time of and concurrent with the delivery by the Borrower of the items required
by Sections 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable,
for the period in which such Grantor acquires such ownership interest (or such
longer period of time as may be agreed to by the Administrative Agent in its
sole discretion), give written notice thereof to the Administrative Agent in
accordance herewith, and (iv) it or the Borrower shall provide the
Administrative Agent, at the time of and concurrent with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Bridge
Facility Agreement, as applicable, for the period in which such Grantor acquires
such ownership interest (or such longer period of time as may be agreed to by
the Administrative Agent in its sole discretion), with an amended Schedule 5
hereto and take the actions specified in Section 5.09(m) hereof with respect to
such Intellectual Property in the United States or Canada.

(l) Within five Business Days (or such later date as the Administrative Agent
may agree to in its sole discretion) after the Debt Assumption Date, unless
Discharge of the Obligations has occurred on or prior to the expiration of such
period, such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Copyrights, Trademarks, and Patents, in
substantially the form of Exhibit B-1 in order to record the security interest
granted herein to the Administrative Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual Property Office, and any other
applicable Governmental Authority or any political subdivision of the United
States or Canada. For the avoidance of doubt, no Grantor shall be obligated to
execute an Intellectual Property Security Agreement with respect to its
Copyright Licenses, Trademark Licenses, Patent Licenses or Trade Secret
Licenses.

(m) Commencing on the date five Business Days (or such later date as the
Administrative Agent may agree to in its sole discretion) after the Debt
Assumption Date, unless Discharge of the Obligations has occurred on or prior to
such date, such Grantor agrees to execute an After-Acquired Intellectual
Property Security Agreement with respect to its After-Acquired Intellectual
Property with respect to such Intellectual Property in the United States and
Canada in substantially the form of Exhibit B-2 in order to record the security
interest granted herein to the Administrative Agent for the benefit of the
Secured Parties with the United States Patent and Trademark Office, the United
States Copyright Office, the Canadian Intellectual Property Office, and any
other applicable Governmental Authority or any political subdivision of the
United States or Canada.

(n) Such Grantor shall take commercially reasonable steps as it determines in
its reasonable business judgment to protect the secrecy of all Trade Secrets
included in the Material Grantor Intellectual Property.

Section 5.10. Commercial Tort Claims. If any Grantor shall at any time after the
Debt Assumption acquire or become the beneficiary of a commercial tort claim in
excess of $15,000,000, such Grantor shall promptly provide the Administrative
Agent with an amended Schedule 6 hereto describing the details thereof
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable.

Section 5.11. Changes in Locations, Name, Jurisdiction of Incorporation, etc.
Such Grantor will not, except upon 15 days’ prior written notice to the
Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) and delivery to the Administrative
Agent of duly authorized and, where required, executed copies of all additional
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein (other than with respect to Permitted
Exceptions):

(a) except in connection with the merger of a Grantor into another Grantor,
change its legal name, jurisdiction of organization or the location of its chief
executive office from that referred to in Schedule 3 (as supplemented from time
to time by an Assumption Agreement); or

 

26



--------------------------------------------------------------------------------

(b) except in connection with the merger of a Grantor into another Grantor,
change its legal name or structure to such an extent that any financing
statement filed by the Administrative Agent in connection with this Agreement
would become misleading.

ARTICLE 6.

REMEDIAL PROVISIONS.

Notwithstanding anything herein to the contrary, the provisions of this Article
6 will be effective only upon the occurrence of the Debt Assumption (if any), it
being understood that prior to the Debt Assumption, the Loans and the Guarantees
thereof will be unsecured senior obligations of the applicable Grantor.

Section 6.01. Certain Matters Relating to Receivables.

(a) Upon the occurrence and during the continuance of an Event of Default,
(1) the Administrative Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications and (2) upon the Administrative Agent’s request and at the expense
of the relevant Grantor, such Grantor shall cause independent public accountants
or others reasonably satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense; provided, however, that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.05 hereof, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

Section 6.02. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any Receivables.

(b) After the occurrence and during the continuance of an Event of Default,
(i) the Administrative Agent may notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable of the security interest of
the Administrative Agent therein, and (ii) the Administrative Agent may upon
written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables directly to the Administrative Agent.

 

27



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. No Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating thereto, nor shall any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

Section 6.03. Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.03(b) hereof, each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Equity Interests and all payments made
in respect of the Pledged Notes, unless prohibited by the Bridge Facility
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities; provided, however, that no vote shall be cast or corporate
or other ownership right exercised or other action taken which would impair in
any material respect the Collateral taken as a whole or which would result in an
Event of Default.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall have given notice to the relevant Grantor of its intent to exercise
its rights under this Section 6.03(b): (i) all rights of each Grantor to
exercise or refrain from exercising the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant hereto shall cease and all
such rights shall thereupon become vested in the Administrative Agent who shall
thereupon have the sole right, but shall be under no obligation, to exercise or
refrain from exercising such voting and other consensual rights and (ii) the
Administrative Agent shall have the right, without notice to any Grantor, to
transfer all or any portion of the Investment Property to its name or the name
of its nominee or agent. In addition, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right at any time, without notice to any Grantor, to exchange any certificates
or instruments representing any Investment Property for certificates or
instruments of smaller or larger denominations. In order to permit the
Administrative Agent to exercise the voting and other consensual rights which it
may be entitled to exercise pursuant hereto and to receive all dividends and
other distributions which it may be entitled to receive hereunder each Grantor
shall promptly execute and deliver (or cause to be executed and delivered) to
the Administrative Agent all proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and each Grantor acknowledges that the Administrative Agent may utilize the
power of attorney set forth herein.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

 

28



--------------------------------------------------------------------------------

Section 6.04. Proceeds to be Turned Over To Administrative Agent. In addition to
the rights of the Secured Parties specified in Section 6.01 hereof with respect
to payments of Receivables, if an Event of Default shall occur and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its rights pursuant to this
Section 6.04, all Proceeds received by any Grantor consisting of cash, Cash
Equivalents, checks and other near-cash items shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.05 hereof.

Section 6.05. Application of Proceeds. At such intervals as may be agreed upon
by the Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may, notwithstanding the provisions of
Section 2.12(f) of the Bridge Facility Agreement, apply all or any part of the
net Proceeds (after deducting fees and expenses as provided in Section 6.06
hereof) constituting Collateral realized through the exercise by the
Administrative Agent of its remedies hereunder, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Article 2, in
payment of the Obligations in the following order:

(a) First, to the Administrative Agent, to pay incurred and unpaid fees and
expenses of the Secured Parties under the Loan Documents, any Secured Hedge
Agreements, and any Cash Management Agreements;

(b) Second, to the Administrative Agent, for application by it towards payment
of all other amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;

(c) Third, to the Administrative Agent, for application by it towards prepayment
of the Obligations, pro rata among the Secured Parties according to the amounts
of the Obligations then held by the Secured Parties; and

(d) Fourth, any balance of such Proceeds remaining after Discharge of the
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

Section 6.06. Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or its rights under any
other applicable Law or in equity. If an Event of Default shall occur and be
continuing, without limiting the generality of the foregoing, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by Law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash

 

29



--------------------------------------------------------------------------------

or on credit or for future delivery without assumption of any credit risk. If an
Event of Default shall occur and be continuing, each Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
Law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. For purposes of
bidding and making settlement or payment of the purchase price for all or a
portion of the Collateral sold at any such sale made in accordance with the UCC
or other applicable laws, including, without limitation, the Bankruptcy Code,
the Administrative Agent, as agent for and representative of the Secured Parties
(but not any Secured Party or Secured Parties in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing), shall be entitled to credit bid and use and apply the Obligations (or
any portion thereof) as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent at such sale, such amount to be
apportioned ratably to the Obligations of the Secured Parties in accordance with
their pro rata share of such Obligations. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable Law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by Law, at least ten (10) days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Each Grantor agrees
that it would not be commercially unreasonable for the Administrative Agent to
dispose of the Collateral or any portion thereof by using internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall have the right to enter onto the property where any Collateral is
located and take possession thereof with or without judicial process.

(b) The Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 6.06 hereof, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable Law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by it of any rights hereunder.

 

30



--------------------------------------------------------------------------------

(c) In the event of any Disposition of any of the Grantor Intellectual Property,
the goodwill of the business connected with and symbolized by any Trademarks
subject to such Disposition shall be included, and the applicable Grantor shall
supply the Administrative Agent or its designee with any documents and things
embodying Grantor’s know-how and expertise relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Grantor Intellectual Property subject to such Disposition, and
such Grantor’s customer lists and other records and documents relating to such
Grantor Intellectual Property and to the manufacture, distribution, advertising
and sale of such products and services.

Section 6.07. Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Equity Interests or the Pledged Debt Securities
pursuant to Section 6.06 hereof, and if in the opinion of the Administrative
Agent it is necessary or advisable to have the Pledged Equity Interests or the
Pledged Debt Securities, or that portion thereof to be sold, registered under
the provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Equity
Interests or the Pledged Debt Securities, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity Interests or the Pledged Debt Securities, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the SEC applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests or the Pledged
Debt Securities, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests or the Pledged Debt Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other reasonable acts as are necessary to make such sale or sales of all or
any portion of the Pledged Equity Interests or the Pledged Debt Securities
pursuant to this Section 6.07 valid and binding and in compliance with any and
all other applicable requirements of Law. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 6.07 will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.07 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Bridge Facility Agreement or a defense of payment.

 

31



--------------------------------------------------------------------------------

Section 6.08. Waiver; Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.

Section 6.09. Intentionally Omitted.

Section 6.10. IP Licenses. If an Event of Default shall occur and be continuing,
for the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Article 6 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, license out, convey, transfer or grant options to purchase any
Collateral), each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties an irrevocable, nonexclusive, and assignable
license (exercisable without payment of royalty or other compensation to such
Grantor), subject, in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, to use, practice, sublicense, and otherwise
exploit any and all Intellectual Property now owned or held or hereafter
acquired or held by such Grantor (which license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
software and programs used for the compilation or printout thereof).

ARTICLE 7.

THE ADMINISTRATIVE AGENT

Section 7.01. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following if an Event of Default shall occur and be continuing (provided,
that any of the following provisions that relate solely to the Collateral or are
only applicable after the Loans are secured will be effective only upon the
consummation of the Debt Assumption (if any)):

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise reasonably deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

32



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Sections 6.06 or 6.07
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.01(b) below,
it will not exercise any rights under the power of attorney provided for in this
Section 7.01(a) unless an Event of Default shall have occurred and be
continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making written
demand on the Grantor and the Grantor failing to reasonably promptly comply
therewith.

(c) The reasonable out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.01, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due Loans under the Bridge Facility
Agreement, from the date of demand for payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

 

33



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until Discharge of the Obligations.

Section 7.02. Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or willful
misconduct in breach of a duty owed to such Grantor.

Section 7.03. Execution of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the New York UCC and any other applicable Law,
each Grantor authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or maintain the perfection of the security interests of the Administrative Agent
on behalf of the Secured Parties under this Agreement; provided, however, that
no such financing statement shall be filed or recorded prior to 5:00 p.m., New
York City time, on the Debt Assumption Date, and then only if the Loans are
outstanding at such time. Each Grantor agrees that such financing statements may
describe the collateral in the same manner as described in the Security
documents or as “all assets” or “all personal property” of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned or such
other description as the Administrative Agent, in its sole judgment, determines
is necessary or advisable. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

Section 7.04. Authority of Administrative Agent.

(a) Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Bridge Facility Agreement and by such other agreements with respect thereto
as may exist from time to time among them, but, as between the Administrative
Agent and the Grantors, the Administrative Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

34



--------------------------------------------------------------------------------

(b) The Administrative Agent has been appointed to act as Administrative Agent
hereunder by the Lenders and, by their acceptance of the benefits hereof, the
other Secured Parties. The Administrative Agent shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Collateral), solely in
accordance with this Agreement and the Bridge Facility Agreement; provided that
the Administrative Agent shall, after Discharge of the Obligations has occurred,
exercise, or refrain from exercising, any remedies provided for herein and
otherwise act in accordance with the instructions of the holders of a majority
of the sum of (x) the aggregate settlement amount (exclusive of expenses and
similar payments but including any early termination payments then due) under
all Secured Hedge Agreements and (y) all amounts payable under Secured Cash
Management Agreements (exclusive of expenses and similar payments).

Section 7.05. Appointment of Co-Administrative Agents. At any time or from time
to time, in order to comply with any requirement of Law, the Administrative
Agent may appoint another bank or trust company or one of more other persons,
either to act as co-agent or agents on behalf of the Secured Parties with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent).

ARTICLE 8.

MISCELLANEOUS.

Section 8.01. Amendments in Writing; Amendments to Schedules. None of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 11.01 of the Bridge
Facility Agreement. Each of the Schedules hereto may be amended or supplemented
by any Grantor at any time by providing written notice of such amendment or
supplement to the Administrative Agent, and in such case such schedule shall be
deemed to be amended and supplemented as of the date of such written notice.

Section 8.02. Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.02 of the Bridge Facility Agreement; provided that
any such notice, request or demand to or upon any Guarantor shall be addressed
to such Guarantor at its notice address set forth on Schedule 1 as updated from
time to time by any Grantor by providing notice to Administrative Agent in
accordance with Section 11.02 of the Bridge Facility Agreement.

Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.01
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

Section 8.04. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse each Secured Party for all its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in Article 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to each Secured Party and of counsel to the
Administrative Agent.

 

35



--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes (excluding any taxes based on
income) which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 11.04 of the Bridge Facility Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Bridge Facility Agreement and the other
Loan Documents.

(e) Each Grantor agrees that the provisions of Section 3.01 of the Bridge
Facility Agreement are hereby incorporated herein by reference, mutatis
mutandis, and each Secured Party shall be entitled to rely on each of them as if
they were fully set forth herein.

Section 8.05. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and permitted assigns; provided that, other
than pursuant to the Debt Assumption (which, for the avoidance of doubt, is
permitted subject to Section 4.02 of the Bridge Facility Agreement without the
consent of the Administrative Agent), no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and any such assignment, transfer or
delegation without such consent shall be null and void.

Section 8.06. Set-Off. Each Grantor hereby irrevocably authorizes each Secured
Party (other than any Hedge Bank or Cash Management Bank) at any time and from
time to time while an Event of Default shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as such party may
elect, against and on account of the obligations and liabilities of such Grantor
to such party hereunder and claims of every nature and description of such party
against such Grantor, in any currency, whether arising hereunder, under the
Bridge Facility Agreement, any other Loan Document or otherwise, as such party
may elect, whether or not any party has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. Each
Secured Party (other than any Hedge Bank or Cash Management Bank) shall notify
such Grantor promptly of any such set-off and the application made by such party
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Secured
Party (other than any Hedge Bank or Cash Management Bank) under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which such party may have.

Section 8.07. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

36



--------------------------------------------------------------------------------

Section 8.08. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 8.09. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

Section 8.10. Integration/Conflict. This Agreement and the other Loan Documents
represent the agreement of the Grantors, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents. In the case of any Collateral
“located” outside of the United States (including any Equity Interests of an
Issuer organized under a jurisdiction other than the United States or any state
or other locality thereof), in the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of a Foreign
Security Document which cannot be resolved by both provisions being complied
with, the provisions contained in the Foreign Security Document shall govern to
the extent of such conflict.

Section 8.11. GOVERNING LAW. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE THEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH
THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

Section 8.12. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the Courts of the State of New York sitting in the borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable Law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law and that nothing in this agreement or in any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Grantor or its Properties in the courts of any
jurisdiction;

 

37



--------------------------------------------------------------------------------

(d) waives, to the fullest extent permitted by applicable Law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section (and
irrevocably waives to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court);

(e) consents to service of process in the manner provided for in Section 11.02
of the Bridge Facility Agreement (and agrees that nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Law); and

(f) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 8.13. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

Section 8.14. Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.11 of the
Bridge Facility Agreement shall become a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

Section 8.15. Releases; Debt Assumption.

(a) At such time as there has been a Discharge of the Obligations, (i) if such
Discharge of the Obligations occurs after the Debt Assumption, the Collateral
shall be released from the Liens created hereby, and (ii) this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and (if
applicable) all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall (x) if applicable, promptly deliver to such Grantor
any Collateral held by the Administrative Agent hereunder, and (y) execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

(b) After the Debt Assumption, if any of the Collateral shall be Disposed of by
any Grantor in a transaction not prohibited by the Bridge Facility Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral.

 

38



--------------------------------------------------------------------------------

(c) At the request and sole expense of the Borrower, a Grantor (other than the
Borrower) shall be released from its obligations hereunder (and, after the Debt
Assumption, all Equity Interests of such Grantor (other than the Borrower)
pledged hereunder and all Liens granted on its assets in favor of the
Administrative Agent shall be released) in the event that (i) all the Equity
Interests of such Grantor (other than the Borrower) or (ii) all or substantially
all of the assets of such Grantor (other than the Borrower) (including by way of
merger or consolidation), shall be Disposed of, in each case in a transaction
not prohibited by the Bridge Facility Agreement; provided that, in the case of a
Disposition (which excludes, for the avoidance of doubt, the designation of a
Guarantor as an Unrestricted Subsidiary) the Borrower shall have delivered to
the Administrative Agent, at least five (5) Business Days (or such shorter
period as may be agreed to by the Administrative Agent in its sole discretion)
prior to the date of the proposed release, a written request for release
identifying the relevant Grantor (other than the Borrower) and the terms of the
Disposition in reasonable detail, together with a certification by the Borrower
stating that such transaction is in compliance with the Bridge Facility
Agreement and the other Loan Documents and, if applicable, that the Proceeds of
such Disposition will be applied in accordance therewith. If any Grantor is
designated as an Unrestricted Subsidiary in accordance with the Bridge Facility
Agreement, or otherwise ceases to be a Restricted Subsidiary (including by way
of liquidation or dissolution) in a transaction permitted by the Bridge Facility
Agreement, such Grantor and all Equity Interests in such Grantor pledged
hereunder shall be automatically released and relieved of all of its obligations
under this Agreement and all Liens granted by such Grantor on its assets in
favor of the Administrative Agent shall be automatically released. Promptly
following the request and at the sole expense of Borrower or any such Grantor,
the Administrative Agent shall file all terminations and releases, if any,
necessary to effectuate the releases described in the preceding sentence.

(d) Upon consummation of the Debt Assumption, (i) (A) each Subsidiary Guarantor,
other than the Post-Assumption Guarantors, shall be automatically released and
relieved of all of its obligations under this Agreement, and (B) the Company
shall be released and relieved of all of its obligations under this Agreement,
in the case of this clause (B), as and to the extent provided in the Borrower
Assignment and Assumption, (ii) BellRing Brands shall automatically become bound
hereunder as Borrower and Grantor, without any further action taken or
instrument executed by BellRing Brands, and (iii) Administrative Agent shall
execute and deliver the Borrower Assignment and Assumption.

(e) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

Section 8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 8.17. [Reserved].

[remainder of page left intentionally blank; signature pages follow]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

POST HOLDINGS, INC. By:  

/s/ Diedre J. Gray

Name:   Diedre J. Gray Title:   Executive Vice President, General Counsel and
Chief Administrative Officer, Secretary

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS: Impact Real Properties, LLC PHI Canada Holding Corp. TA/DEI-A
Acquisition Corp. By:  

/s/ Diedre J. Gray

Name:   Diedre J. Gray Title:   Secretary of each above-listed entity

 

BellRing Brands, LLC By:  

/s/ Diedre J. Gray

Name:   Diedre J. Gray Title:   Assistant Secretary                            

BE Partner LLC

BEF Foods, Inc.

BEF Management, Inc.

BEF Restaurant Services LLC

Bob Evans Express, LLC

Bob Evans Farms, Inc.

Bob Evans Farms, LLC

Bob Evans Holding, Inc.

Bob Evans Transportation Company, LLC

Casa Trucking, Inc.

Crystal Farms Dairy Company

Dymatize Enterprises, LLC

Kettle Creations, LLC

MCafe Holding, LLC

M.G. Waldbaum Company

MFI Holding Corporation

MFI International, Inc.

Michael Foods Group, Inc.

Michael Foods, Inc.

Michael Foods of Delaware, Inc.

MOM Brands Company, LLC

MOM Brands Sales, LLC

National Pasteurized Eggs, Inc.

National Pasteurized Eggs, LLC

Northern Star Co.

Papetti’s Hygrade Egg Products, Inc.

PCB Battle Creek, LLC

Pineland Farms Potato Company, Inc.

Post Consumer Brands, LLC

Post Foods, LLC

Premier Nutrition Company, LLC

Supreme Protein, LLC

Weetabix Company, LLC

 

By:  

/s/ Diedre J. Gray

Name:   Diedre J. Gray Title:   Assistant Secretary of each above-listed entity

 

 

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

/s/ Ethan Plater

Name:   Ethan Plater Title:   Authorized Signatory

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A to

Guarantee and Collateral Agreement

FORM OF ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of October 11, 2019 (as amended, restated,
supplemented, replaced, or otherwise modified from time to time, the
“Agreement”), made by BellRing Brands, LLC (as successor Borrower to Post
Holdings, Inc.) and the other Grantors parties thereto for the benefit of Morgan
Stanley Senior Funding, Inc., as Administrative Agent; capitalized terms used
but not defined herein have the meanings given such terms therein. The
undersigned agrees for the benefit of the Administrative Agent and the Secured
Parties as follows:

 

  a.

The undersigned will be bound by the terms of the Agreement and will comply with
such terms insofar as such terms are applicable to the undersigned.

 

  b.

The undersigned confirms the statements made in the Agreement with respect to
the undersigned including, without limitation, in Section 4.07 of the Agreement
and Schedule 2 thereof.

 

  c.

The undersigned will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.07(a) of the Agreement.

 

  d.

The terms of Sections 6.03(c) and 6.07 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.03(c) or 6.07 of the Agreement.

 

[NAME OF ISSUER] By:  

 

Name:  

 

Title:  

 

Address for Notices:

 

 

 

            

 

       Fax:                                     
                                             

 

A - 1



--------------------------------------------------------------------------------

Exhibit B-1 to

Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of
                         ,          (as amended, restated, supplemented or
otherwise modified from time to time, this “Intellectual Property Security
Agreement”), is made by each of the signatories hereto (collectively, the
“Grantors”) and Morgan Stanley Senior Funding, Inc., as Administrative Agent (in
such capacity and together with its successors in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Bridge
Facility Agreement referred to below).

WHEREAS, BellRing Brands, LLC, a Delaware limited liability company (as
successor borrower to Post Holdings, Inc.) (the “Borrower”), is the borrower
under that certain Bridge Facility Agreement, dated as of October 11, 2019 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Bridge Facility Agreement”).

WHEREAS, under the terms of that certain Guarantee and Collateral Agreement,
dated as of October 11, 2019, entered into in connection with the Bridge
Facility Agreement, the Grantors have granted a security interest in certain
property, including, without limitation, the Intellectual Property Collateral
(as defined below), to the Administrative Agent for the benefit of the Secured
Parties, and have agreed as a condition thereof to execute this Intellectual
Property Security Agreement for recording with the United States Patent and
Trademark Office, the United States Copyright Office, the Canadian Intellectual
Property Office, and any other applicable Governmental Authority or any
political subdivision of the United States or Canada, as applicable. Capitalized
terms used and not defined herein have the meanings given to such terms in the
Guarantee and Collateral Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

1. Grant of Security. Each Grantor hereby grants to the Administrative Agent for
the benefit of the Secured Parties a security interest in and to all of such
Grantor’s right, title and interest in and to the following (the “Intellectual
Property Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

A. (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, trademark and service mark registrations, and
applications for trademark or service mark registrations and any new renewals
thereof, including, without limitation, each registration and application
identified in Schedule 1 attached hereto, however, not including any pending
“intent-to-use” application for registration of a trademark or service mark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements,
dilutions and other violations thereof, (iii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses

 

B-1 - 1



--------------------------------------------------------------------------------

entered into in connection therewith, payments arising out of any other sale,
lease, license or other disposition thereof and damages and payments for past,
present or future infringements, dilutions and other violations thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above;

B. (i) all patents, patent applications and patentable inventions, including,
without limitation, each issued patent and patent application identified in
Schedule 1 attached hereto, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and other violations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future infringements and other violations thereof), (v) all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, reexaminations and extensions thereof, all improvements thereon, and
(vi) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto;

C. (i) all copyrights, whether or not the underlying works of authorship have
been published, and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1 attached hereto, (ii) the
rights to print, publish and distribute any of the foregoing, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto; and

D. any and all proceeds of the foregoing.

2. Recordation. Each Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents, the Commissioner for Trademarks and
any other applicable government officer, as applicable, record this Intellectual
Property Security Agreement.

3. Execution in Counterparts. This Intellectual Property Security Agreement may
be executed in any number of counterparts (including by facsimile or other
electronic imaging means), each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

4. Governing Law. This Intellectual Property Security Agreement and all claims
or causes of action (whether in contract, tort or otherwise) that may be based
upon, arise out of or relate in any way hereto or the negotiation, execution or
performance thereof or the transactions contemplated hereby, unless otherwise
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the state of New York.

 

B-1 - 2



--------------------------------------------------------------------------------

5. Conflict Provision. This Intellectual Property Security Agreement has been
entered into in conjunction with the provisions of the Guarantee and Collateral
Agreement and the Bridge Facility Agreement. The rights and remedies of each
party hereto with respect to the security interest granted herein are without
prejudice to and are in addition to those set forth in the Guarantee and
Collateral Agreement and the Bridge Facility Agreement, all terms and provisions
of which are incorporated herein by reference. In the event that any provisions
of this Intellectual Property Security Agreement are in conflict with the
Guarantee and Collateral Agreement or the Bridge Facility Agreement, the
provisions of the Guarantee and Collateral Agreement or the Bridge Facility
Agreement shall govern.

 

B-1 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

[NAME OF GRANTOR] By:  

             

Name:  

 

Title:  

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

B-1 - 1



--------------------------------------------------------------------------------

Schedule 1

COPYRIGHTS

PATENTS

TRADEMARKS

 

B-1 - 2



--------------------------------------------------------------------------------

Exhibit B-2 to

Guarantee and Collateral Agreement

FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT

([APPLICABLE NUMBERED SUPPLEMENT] SUPPLEMENTAL FILING)

This AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT ([APPLICABLE
NUMBERED SUPPLEMENT]1 SUPPLEMENTAL FILING), dated as of __________ __, __ (as
amended, restated, supplemented or otherwise modified from time to time, this
“[Applicable Numbered Supplement] Supplemental Intellectual Property Security
Agreement”), is made by each of the signatories hereto (collectively, the
“Grantors”) and Morgan Stanley Senior Funding, Inc. as Administrative Agent (in
such capacity and together with its successors in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Bridge
Facility Agreement referred to below).

WHEREAS, BellRing Brands, LLC, a Delaware limited liability company (as
successor borrower to Post Holdings, Inc.) (the “Borrower”), is the borrower
under that certain Bridge Facility Agreement, dated as of October 11, 2019 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Bridge Facility Agreement”).

WHEREAS, Morgan Stanley Senior Funding, Inc., as administrative agent, the
Borrower and the other grantors from time to time thereto are parties to that
certain Guarantee and Collateral Agreement, dated as of October 11, 2019 (the
“Guarantee and Collateral Agreement”). Capitalized terms used and not defined
herein have the meanings given to such terms in the Guarantee and Collateral
Agreement.

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted a security interest in certain property, including, without
limitation, the Intellectual Property Collateral (as defined below), to the
Administrative Agent for the benefit of the Secured Parties, and have agreed as
a condition thereof to execute this [Applicable Numbered Supplement]
Supplemental Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office, the United States Copyright Office,
the Canadian Intellectual Property Office, and any other applicable Governmental
Authority or any political subdivision of the United States or Canada, as
applicable.

WHEREAS, [ADD RECITALS SETTING FORTH THE PREVIOUS FILINGS, INCLUDING DOCUMENT
TITLES, RECORDATION DATES, REEL/FRAME, VOLUME/DOCUMENT AND REFERENCE NUMBERS]
WHEREAS, .

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

1. Grant of Security. Each Grantor hereby grants to the Administrative Agent for
the benefit of the Secured Parties a security interest in and to all of such
Grantor’s right, title and interest in and to the following (the “Intellectual
Property Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

A. (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, trademark and service mark registrations, and
applications for trademark or service mark

 

1 

Insert appropriate sequential numeric reference.

 

B-2 - 1



--------------------------------------------------------------------------------

registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1 attached hereto, however,
not including any pending “intent-to-use” application for registration of a
trademark or service mark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of any registration
that issues from such intent-to-use application under applicable federal Law,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, payments arising out of any other sale,
lease, license or other disposition thereof and damages and payments for past,
present or future infringements, dilutions and other violations thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above;

B. (i) all patents, patent applications and patentable inventions, including,
without limitation, each issued patent and patent application identified in
Schedule 1 attached hereto, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and other violations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future infringements and other violations thereof), (v) all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, reexaminations and extensions thereof, all improvements thereon, and
(vi) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto;

C. (i) all copyrights, whether or not the underlying works of authorship have
been published, and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1 attached hereto, (ii) the
rights to print, publish and distribute any of the foregoing, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto; and

D. any and all proceeds of the foregoing.

2. Recordation. Each Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents, the Commissioner for Trademarks and
any other applicable government officer, as applicable, record this [Applicable
Numbered Supplement] Supplemental Intellectual Property Security Agreement.

 

B-2 - 2



--------------------------------------------------------------------------------

3. Execution in Counterparts. This [Applicable Numbered Supplement] Supplemental
Intellectual Property Security Agreement may be executed in any number of
counterparts (including by facsimile or other electronic imaging means), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

4. Governing Law. This [Applicable Numbered Supplement] Supplemental
Intellectual Property Security Agreement and all claims or causes of action
(whether in contract, tort or otherwise) that may be based upon, arise out of or
relate in any way hereto or the negotiation, execution or performance thereof or
the transactions contemplated hereby, unless otherwise expressly set forth
therein, shall be governed by, and construed in accordance with, the law of the
state of New York.

5. Conflict Provision. This [Applicable Numbered Supplement] Supplemental
Intellectual Property Security Agreement has been entered into in conjunction
with the provisions of the Guarantee and Collateral Agreement and the Bridge
Facility Agreement. The rights and remedies of each party hereto with respect to
the security interest granted herein are without prejudice to and are in
addition to those set forth in the Guarantee and Collateral Agreement and the
Bridge Facility Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this [Applicable
Numbered Supplement] Supplemental Intellectual Property Security Agreement are
in conflict with the Guarantee and Collateral Agreement or the Bridge Facility
Agreement, the provisions of the Guarantee and Collateral Agreement or the
Bridge Facility Agreement shall govern.

 

B-2 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this [Applicable Numbered
Supplement] Supplemental Intellectual Property Security Agreement to be duly
executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:  

         

Name:  

 

Title:  

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

B-2 - 4



--------------------------------------------------------------------------------

Schedule 1

COPYRIGHTS

PATENTS

TRADEMARKS

 

B-2 - 5



--------------------------------------------------------------------------------

Exhibit C to

Guarantee and Collateral Agreement

FORM OF UNCERTIFICATED SECURITY CONTROL AGREEMENT

This CONTROL AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, the “Control Agreement”) dated as of _______ ___, ___, is
made by and among _______________, a __________ corporation (the “Grantor”),
Morgan Stanley Senior Funding, Inc., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the Secured Parties (as defined in the Guarantee
and Collateral Agreement referred to below), and ____________, a ____________
corporation (the “Issuer”).

WHEREAS, the Grantor has granted to the Administrative Agent for the benefit of
the Secured Parties a security interest in the uncertificated securities of the
Issuer owned by the Grantor from time to time (collectively, the “Pledged
Securities”), and all additions thereto and substitutions and proceeds thereof
(collectively, with the Pledged Securities, the “Collateral”) pursuant to a
Guarantee and Collateral Agreement, dated as of October 11, 2019 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), among the Grantor and the other persons
party thereto as grantors in favor of the Administrative Agent.

WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Notice of Security Interest. The Grantor, the Administrative Agent and the
Issuer are entering into this Control Agreement to perfect, and to confirm the
priority of, the Administrative Agent’s security interest in the Collateral. The
Issuer acknowledges that this Control Agreement constitutes written notification
to the Issuer of the Administrative Agent’s security interest in the Collateral.
The Issuer agrees to promptly make all necessary entries or notations in its
books and records to reflect the Administrative Agent’s security interest in the
Collateral and, upon request by the Administrative Agent, to register the
Administrative Agent as the registered owner of any or all of the Pledged
Securities. The Issuer acknowledges that the Administrative Agent has control
over the Collateral.

2. Collateral. The Issuer hereby represents and warrants to, and agrees with the
Grantor and the Administrative Agent that (i) the terms of any limited liability
company interests or partnership interests included in the Collateral from time
to time shall expressly provide that they are securities governed by Article 8
of the Uniform Commercial Code in effect from time to time in the State of
[__________],1 (ii) the Pledged Securities are uncertificated securities,
(iii) the issuer’s jurisdiction is, and during the term of this Control
Agreement shall remain, the State of [____________], (iv) Schedule 1 attached
hereto contains a true and complete description of the Pledged Securities as of
the date hereof and (v) except for the claims and interests of the
Administrative Agent and the Grantor in the Collateral, the Issuer does not know
of any claim to or security interest or other interest in the Collateral.

 

1 

Insert the “issuer’s jurisdiction” from clause (iii) of Section 2.

 

C - 1



--------------------------------------------------------------------------------

3. Control. The Issuer hereby agrees, upon written direction from the
Administrative Agent and without further consent from the Grantor, (a) to comply
with all instructions and directions of any kind originated by the
Administrative Agent concerning the Collateral, to liquidate or otherwise
dispose of the Collateral as and to the extent directed by the Administrative
Agent and to pay over to the Administrative Agent all proceeds without any
setoff or deduction, and (b) except as otherwise directed by the Administrative
Agent, not to comply with the instructions or directions of any kind originated
by the Grantor or any other person.

4. Other Agreements. The Issuer shall notify promptly the Administrative Agent
and the Grantor if any other person asserts any lien, encumbrance, claim
(including any adverse claim) or security interest in or against any of the
Collateral. In the event of any conflict between the provisions of this Control
Agreement and any other agreement governing the Pledged Securities or the
Collateral, the provisions of this Control Agreement shall control.

5. Protection of Issuer. The Issuer may rely and shall be protected in acting
upon any notice, instruction or other communication that it reasonably believes
to be genuine and authorized.

6. Termination. This Control Agreement shall terminate automatically upon
receipt by the Issuer of written notice executed by the Administrative Agent
that (i) all of the obligations secured by the Collateral have been paid in full
in immediately available funds other than contingent indemnification obligations
as to which no claim has been asserted, or (ii) all of the Collateral has been
released, whichever is sooner, and the Issuer shall thereafter be relieved of
all duties and obligations hereunder.

7. Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or other
electronic imaging means), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic imaging notice, when received, to the Grantor’s and the
Administrative Agent’s addresses as set forth in the Guarantee and Collateral
Agreement, and to the Issuer’s address as set forth below, or to such other
address as any party may give to the others in writing for such purpose:

[Name of Issuer]

[Address of Issuer]

Attention:                             

Telephone: (    )     -            

Facsimile: (    )     -             

8. Amendments in Writing. None of the terms or provisions of this Control
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the parties hereto.

9. Entire Agreement. This Control Agreement and the Guarantee and Collateral
Agreement constitute the entire agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

10. Execution in Counterparts. This Control Agreement may be executed in any
number of counterparts (including by facsimile or other electronic imaging
means), each of which when so executed shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.

11. Successors and Assigns. This Control Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Grantor may not assign, transfer or delegate any of its
rights or obligations under this Control Agreement without the prior written
consent of the Administrative Agent.

 

C - 2



--------------------------------------------------------------------------------

12. Governing Law and Jurisdiction. This Control Agreement has been delivered to
and accepted by the Administrative Agent and will be deemed to be made in the
State of New York. This Control Agreement and all claims or causes of action
(whether in contract, tort or otherwise) that may be based upon, arise out of or
relate in any way hereto or the negotiation, execution or performance thereof or
the transactions contemplated hereby, unless otherwise expressly set forth
therein, shall be governed by, and construed in accordance with, the law of the
state of New York.

13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CONTROL AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

C - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:  

             

Name:  

 

Title:  

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

Name:  

 

Title:  

 

[NAME OF ISSUER] By:  

 

Name:  

 

Title:  

 

 

C - 4



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of ____________, 20___, between
______________________, a _______________ corporation (the “Additional
Grantor”), and Morgan Stanley Senior Funding, Inc., as administrative agent (in
such capacity, the “Administrative Agent”) for (i) the banks and other financial
institutions and entities (the “Lenders”) parties to the Bridge Facility
Agreement referred to below, and (ii) the other Secured Parties (as defined in
the Guarantee and Collateral Agreement (as hereinafter defined)). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Bridge Facility Agreement.

W I T N E S E T H:

WHEREAS, [Post Holdings, Inc.][BellRing Brands, LLC (as successor borrower to
Post Holdings, Inc.)] (the “Borrower”), the Lenders, and Morgan Stanley Senior
Funding, Inc., as administrative agent have entered into a Bridge Facility
Agreement, dated as of October 11, 2019 (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Bridge Facility
Agreement”);

WHEREAS, in connection with the Bridge Facility Agreement, the Borrower, certain
of its Affiliates (other than the Additional Grantor), and the Administrative
Agent have entered into the Guarantee and Collateral Agreement, dated as of
October 11, 2019 (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”);

WHEREAS, the Bridge Facility Agreement requires the Additional Grantor to become
a party to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

(1) Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules _____________3 to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article 4 of the Guarantee and
Collateral Agreement is true and correct on and as of the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.

(2) GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE THEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH
THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

3 

Refer to each Schedule that needs to be supplemented.

 

Annex 1 - 1



--------------------------------------------------------------------------------

(3) Successors and Assigns. This Assumption Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Additional Grantor may not assign, transfer or delegate
any of its rights or obligations under this Assumption Agreement without the
prior written consent of the Administrative Agent and any such assignment,
transfer or delegation without such consent shall be null and void.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

         

Name:  

 

Title:  

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Annex 1 - 2



--------------------------------------------------------------------------------

Schedules to

Guarantee and Collateral Agreement

 

 

 

SCHEDULES TO GUARANTEE AND COLLATERAL AGREEMENT

between

POST HOLDINGS, INC.,

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

Dated as of October 11, 2019

 

 

 

 

S1 - 1



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

 

1.

BE Partner LLC

 

2.

BEF Foods, Inc.

 

3.

BEF Management, Inc.

 

4.

BEF Restaurant Services LLC

 

5.

BellRing Brands, LLC

 

6.

Bob Evans Express, LLC

 

7.

Bob Evans Farms, Inc.

 

8.

Bob Evans Farms, LLC

 

9.

Bob Evans Holding, Inc.

 

10.

Bob Evans Transportation Company, LLC

 

11.

Casa Trucking, Inc.

 

12.

Crystal Farms Dairy Company

 

13.

Dymatize Enterprises, LLC

 

14.

Impact Real Properties, LLC

 

15.

Kettle Creations, LLC

 

16.

MCafe Holding, LLC

 

17.

M.G. Waldbaum Company

 

18.

MFI Holding Corporation

 

19.

MFI International, Inc.

 

20.

Michael Foods Group, Inc.

 

21.

Michael Foods, Inc.

 

22.

Michael Foods of Delaware, Inc.

 

23.

MOM Brands Company, LLC

 

24.

MOM Brands Sales, LLC

 

25.

National Pasteurized Eggs, Inc.

 

26.

National Pasteurized Eggs, LLC

 

27.

Northern Star Co.

 

28.

Papetti’s Hygrade Egg Products, Inc.

 

29.

PCB Battle Creek, LLC

 

S1 - 2



--------------------------------------------------------------------------------

30.

PHI Canada Holding Corp.

 

31.

Pineland Farms Potato Company, Inc.

 

32.

Post Consumer Brands, LLC

 

33.

Post Foods, LLC

 

34.

Premier Nutrition Company, LLC

 

35.

Supreme Protein, LLC

 

36.

TA/DEI-A Acquisition Corp.

 

37.

Weetabix Company, LLC

Post Holdings, Inc.

2503 S. Hanley Road

St. Louis, Missouri 63144

Attn: Executive Vice President and Chief Financial Officer

Email: jeff.zadoks@postholdings.com

with a mandatory copy to:

Post Holdings, Inc.

2503 S. Hanley Road

St. Louis, Missouri 63144

Attn: Executive Vice President, General Counsel and Chief Administrative
Officer, Secretary

Email: diedre.gray@postholdings.com

with mandatory copies to:

Lewis Rice LLC

600 Washington Avenue, Suite 2500

St. Louis, Missouri 63101

Attn: Tom W. Zook and Steven C. Drapekin

Email: tzook@lewisrice.com and sdrapekin@lewisrice.com

 

S1 - 3